DETAILED ACTION
This Non-Final action is responsive to the application filed 5/14/2021.

Claims 1-21 are pending. Claims 1, 12 and 21 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Priority
Acknowledgement is made to applicant’s claim for priority to Parent U.S. Application Serial No. 16/737376, filed on 1/8/2020 now U.S. 11,010,721.




Drawings
The Drawings filed on 5/14/2021 have been approved.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
7.	Claims 1, 12 and 21 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1 & 11 of 16/737376, now U.S. 11,010,721 herein ‘721. Although the conflicting claims are not identical, they are not patentably distinct from each other because the two applications describe portal based approval dashboard.	
Claim 1 (see claim 1 & 11 ‘721);
Claim 12 (see claim 1 & 11 ‘721);
Claim 21 (see claim 1 & 11 ‘721);
The instant applicant is different in that it claims a broader process that omits elements of the ‘721 application. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have omitted elements and broaden claim scope.


Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Steinbarth (U.S. Pub 2020/0242689) discloses “Systems, Methods, And Storage Media For Submitting A Rental Application”
Mashiach et al. (U.S. 9,734,467) discloses “Systems And Methods For Managing Events”
Orttung et al. (U.S. 8,121,953) discloses “Intelligent Meeting Planner”
Brady et al. (U.S. Pub 2011/0040598) discloses “System And Method For A Planner”
Bellers et al. (U.S. Pub 2014/0172483) discloses “Event Management System”
Folkening (U.S. Pub 2015/0089353) discloses “Platform For Building Virtual Entities Using Equity Systems”
Dare et al. (U.S. Pub 2012/0036440) discloses “Supervisory Portal Systems And Methods Of Operation Of Same”
Uguccioni (U.S. Pub 2005/0097571) discloses “Event Management System And Method”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/11/2022